Citation Nr: 0007758	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  91-56 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from October 1946 to 
July 1948 and from February 1955 to February 1965 with 
additional periods of active duty for training and/or 
inactive duty for training.  This matter came before the 
Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from June 1988 and June 1990 rating decisions of the 
Winston-Salem Regional Office (hereinafter "the RO").  The 
June 1998 rating decision, in pertinent part, denied service 
connection for bilateral carpal tunnel syndrome, bursitis of 
the right shoulder, an acquired psychiatric disorder, 
psoriasis and for decreased circulation to the brain.  The 
June 1990 rating decision, in pertinent part, denied service 
connection for Meniere's disease.  In March 1991, the Board 
remanded this appeal to the RO, by letter, to afford the 
veteran a personal hearing.  In June 1992, The Board again 
remanded this appeal to the RO to adjudicate the issues of 
whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
bilateral carpal tunnel syndrome, bursitis of the right 
shoulder and for an acquired psychiatric disorder.  An August 
1992 rating decision declined to reopen the veteran's claims 
of entitlement to service connection for bilateral carpal 
tunnel syndrome, bursitis of the right shoulder and for an 
acquired psychiatric disorder for lack of new and material 
evidence.  In May 1994, the Board remanded this appeal to the 
RO, for a third time, to verify the veteran's periods of 
active duty for training and/or inactive duty for training 
and to formally consider the issue of service connection for 
decreased circulation of the brain secondary to the veteran's 
service-connected hypertension.  

In October 1997, the Board denied service connection for 
psoriasis and for a disability manifested by decreased 
circulation to the brain, to include a disability manifested 
by decreased circulation to the brain secondary to 
hypertension.  The Board also determined that the veteran had 
not submitted new and material evidence sufficient to reopen 
his claims for entitlement to service connection for 
bilateral carpal tunnel syndrome, bursitis of the right 
shoulder and for an acquired psychiatric disorder.  The Board 
remanded the remaining issue on appeal to the RO to contact 
Dr. Ralph N. Feichter and request an explanation of his 
August 1990 and September 1990 statements and to afford the 
veteran a VA examination.  The veteran is presently 
represented in this appeal by the Fleet Reserve Association.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's Meniere's disease has not been reasonably 
shown to have had origins during the veteran's periods of 
service.  


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
service connection for Meniere's disease is well-grounded and 
that all relevant facts have been properly developed.  It is 
observed that the accredited representative has alleged that 
the March 1999 audiological examination for VA purposes did 
not comply with the Board's October 1997 remand instructions.  
The Board notes that pursuant to the October 1997 remand 
instructions, the veteran was to be afforded a VA 
examination.  The examiner was requested to provide an 
opinion as to whether the veteran had Meniere's disease, and 
if so, the approximate date of onset of such disorder and 
whether it was etiologically related to the veteran's active 
service and/or the result of noise exposure therein.  The 
examiner was also requested to specifically address two 
letters submitted by Dr. Feichter.  The Board notes that the 
March 1999 audiological examination for VA purposes indicated 
diagnoses including no Meniere's disease.  Also, the examiner 
reported that the veteran's medical records were reviewed and 
received.  The examiner did not specifically address the two 
letters from Dr. Feichter.  Additionally, the Board observes 
that the October 1997 remand instructions requested that the 
RO contact Dr. Feichter and request that he provide a fuller 
explanation of the basis for his increase in certainty from 
August 1990 to September 1990 regarding the onset and 
etiology of the veteran's Meniere's disease.  The Board 
observes that in July 1998, the RO contacted Dr. Feichter and 
requested that he provide a fuller explanation as to the 
letters.  In October 1998, a response was received that Dr. 
Feichter was retired and that the veteran did not wish to see 
another physician in the practice.  The Board notes that this 
case has already been remanded on four occasions.  The Board 
is of the view that a further remand, as to this matter, 
would be futile.  The Board is satisfied, therefore, that the 
total clinical and other documentary evidence available is 
sufficient for appellate determination of the issues 
presently on appeal.  Accordingly, an additional remand, in 
order to allow for further development of the record is not 
appropriate.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1999).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1997); 38 C.F.R. § 3.6 
(1999).  Additionally, where a veteran served ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records do not refer to 
complaints of or treatment for Meniere's disease.  A December 
1958 examination report included a notation that the 
veteran's ears were normal.  The audiological evaluation, at 
that time, noted pure tone thresholds in the right ear 
ranging to 45 decibels at 4,000 Hz.  As to the left ear, pure 
tone thresholds were 10 decibels or less for all frequencies.  
The veteran continued to undergo several audiological 
evaluations during his period of service.  A December 1964 
separation examination report included a notation that the 
veteran's ears were normal.  In the right ear, the veteran 
was noted to have pure tone thresholds of no higher than 25 
decibels for all frequencies.  As to the left ear, the 
veteran had pure tone thresholds were no higher than 45 
decibels for all frequencies.  

The veteran underwent multiple examinations with audiological 
evaluations for National Guard purposes.  A November 1975 
examination report noted that the veteran had some hearing 
loss in the high frequency range, bilaterally.  Pursuant to 
examinations dated in February 1977, March 1978, and March 
1980, the veteran checked that he did not suffer from 
dizziness or fainting spells, but that he did suffer from 
hearing loss.  Such examination reports all noted that the 
veteran had high frequency hearing loss.  Pursuant to 
examinations dated in February 1981 and May 1984, the veteran 
also checked that he did not suffer from dizziness or 
fainting spells.  

A May 1965 VA examination report referred to other disorders 
as did a June 1965 VA hospital report and an October 1970 VA 
cardiovascular examination report.  VA treatment records 
dated from July 1977 to November 1978 indicated that the 
veteran continued to receive treatment as did private 
treatment records dated from December 1972 to December 1978.  
The veteran underwent a VA neurological examination in 
January 1979.  At that time, he complained of pressure in his 
head and occasional dizziness and staggering which occurred 
several times a week.  The diagnosis was that no 
neuropsychiatric disorder found.  Private treatment records 
dated from October 1981 to April 1984 indicated that the 
veteran was treated for his hearing disorder.  

The veteran underwent a VA audiological examination in May 
1985.  The examiner noted that both external canals and 
tympanic membranes appeared normal.  VA treatment records 
dated from May 1985 to November 1985 indicated that the 
veteran was treated for his hearing disorder.  A May 1985 
audiological case history noted that the veteran had 
complaints of hearing loss, tinnitus and vertigo.  There was 
a notation that the veteran first noted such problems four to 
five years ago.  

VA treatment records dated from March 1986 to August 1986, 
including an August 1986 audiological examination report, 
referred to continued treatment.  A March 1986 entry noted 
that the veteran had a long history of hearing loss.  It was 
noted that the veteran reported ringing in the left ear on 
and off as well as dizziness on and off on the left.  The 
impression was possible Meniere's.  VA treatment records 
dated from December 1986 to April 1987 indicated that the 
veteran was treated for several disorders as did private 
treatment records dated from October 1985 to December 1987.  

VA treatment records dated from January 1988 to November 1989 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A June 1989 entry noted that the veteran 
reported that he had multiple episodes of vertigo occurring 
two to three times a day over the past six weeks followed by 
ataxia, nausea and vomiting.  It was noted that the veteran 
had hearing loss and bilateral tinnitus of long standing.  
The impression included possible early Meniere's disease.  An 
additional June 1989 treatment entry noted diagnoses of 
Meniere's disease, tinnitus and decreased hearing.  An August 
1989 consultation report noted provisional diagnoses of 
Meniere's disease, constant tinnitus and decreased hearing.  
However, as to an impression, the examiner indicated that the 
veteran had hearing loss, tinnitus and unsteadiness with 
aural fullness.  A September 1989 treatment entry, noted as 
to an assessment, that all evidence pointed to Meniere's 
disease.  An additional September 1989 treatment entry noted 
that the veteran had a history of Meniere's disease.  

A September 1989 VA ears, nose and throat examination report 
noted that the veteran had been given the tentative diagnosis 
of Meniere's disease.  However, the examiner indicated an 
impression of tinnitus related to hearing loss.  The veteran 
also underwent a VA neurological examination in January 1990.  
The impression included progressive hearing loss and episodes 
of vertigo consistent with a diagnosis of Meniere's disease 
by history.  

In an August 1990 statement, Ralph N Feichter, M.D., reported 
that the veteran had been his patient for a number of years.  
Dr. Feichter stated that the veteran had a problem with 
chronic tinnitus, a progressive hearing loss and episodic 
vertigo which was quite frequent, and that he thought such 
represented Meniere's disease.  Dr. Feichter indicated that 
he thought the complex of symptoms was the result of a single 
process which began earlier in the veteran's life and which 
may well have been brought on by his exposure to loud noises.  
In a September 1990 statement on appeal, Dr. Feichter stated 
that the veteran had a problem with chronic tinnitus, a 
progressive hearing loss and episodic vertigo which is quite 
frequent.  Dr. Feichter stated that such represented 
Meniere's disease.  He also indicated that the complex of 
symptoms is the result of a single process which began in 
1958 and was brought on by his exposure to loud noises and 
has progressed through the years.  

At the September 1990 hearing on appeal, the veteran 
testified that a private physician told him that he had 
Meniere's disease.  The veteran indicated that he suffered 
from vertigo.  At the May 1991 hearing on appeal, the veteran 
testified that he was not treated for Meniere's disease when 
he was in service.  He stated that his hearing loss was 
gradual.  The veteran's wife testified that he had been 
having problems with Meniere's disease for three to four 
years.  

Private treatment records dated from May 1987 to August 1994 
noted that the veteran continued to receive treatment.  VA 
treatment records dated from September 1997 to February 1999 
indicated that the veteran was treated for multiple 
disorders.  

The veteran underwent an audiological examination for VA 
purposes in March 1999.  It was noted that his chief 
complaint was ringing in the ears since 1970 and syncope.  
The veteran reported that he was exposed to air force engine 
noise in the late 1950's for ten years.  The veteran also 
reported that the ringing in his ears began intermittently 
but became constant for an unknown length of time, possibly 
since 1970.  The veteran indicated that the vertigo had been 
present between 1985 and 1994, and had presently subsided.  
Presently, the veteran reported that he had hearing loss and 
constant tinnitus.  His worst symptom was reported to be a 
falling episode of syncope.  The examiner noted that the 
veteran had normal canals and tympanic membranes.  The 
diagnoses included hearing loss, sensorineural, history of 
acoustic trauma; tinnitus, aurium and no Meniere's disease.  
The examiner reported that the veteran's medical records were 
received and reviewed.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records make no reference to complaints of or treatment for 
Meniere's disease.  The service medical records do indicate 
that the veteran was noted to have pure tone thresholds 
indicative of hearing loss in the right ear and left ear.  38 
C.F.R. § 3.385 (1999).  The veteran is already service-
connected for bilateral hearing loss and tinnitus.  The Board 
notes that pursuant to examination reports for National Guard 
purposes dated from February 1977 to May 1984, the veteran 
specifically checked that he did not suffer from dizziness or 
fainting spells.  Such examination reports did refer to 
bilateral hearing loss.  The Board observes that the first 
clinical indication of any complaint of dizziness was 
pursuant to a January 1979 VA neurological examination 
report, almost fourteen years after the veteran's separation 
from active service in February 1965.  Additionally, the 
first clinical indication of Meniere's disease was pursuant 
to a March 1986 VA treatment entry which indicated an 
impression of possible Meniere's.  The Board notes that the 
first actual diagnosis of Meniere's disease was indicated by 
a June 1989 treatment entry which related diagnoses including 
Meniere's disease, tinnitus and decreased hearing.  A 
September 1989 entry noted that all evidence pointed to 
Meniere's disease.  

Further, the Board observes that in an August 1990 statement, 
Dr. Feichter stated that the veteran had a problem with 
chronic tinnitus, a progressive hearing loss and episodic 
vertigo which was quite frequent and which he thought 
represented Meniere's disease.  Dr. Feichter noted that he 
thought the complex of symptoms was the result of a single 
process which began earlier in the veteran's life and which 
may well have been brought on by his exposure to loud noises.  
Also, in an September 1990 statement, Dr. Feichter reported 
that the veteran had a problem with chronic tinnitus, 
progressive hearing loss and episodic vertigo which was quite 
frequent and that such represented Meniere's disease.  He 
stated that the complex of symptoms was the result of a 
single process which began in 1958 and was brought on by 
exposure to loud noises and had progressed through the years.  
The Board observes that Dr. Feichter apparently based his 
comments solely on the history provided by the veteran.  The 
Board notes that the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also observes that although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The Board notes that there is no indication that the Dr. 
Feichter reviewed the veteran's claims folder prior to 
providing such comments.  Additionally, Dr. Feichter did not 
provide an explanation as to why he had an increase in 
certainty between his two letters and as to why he thought 
the veteran's complex of symptoms began in 1958.  There was 
no information provided which supported such conclusions.  
Dr. Feichter apparently based his opinion solely on the 
history provided by the veteran.  

Additionally, the Board observes that a March 1999 
audiological examination for VA purposes indicated diagnoses 
of hearing loss, sensorineural, history of acoustic trauma; 
tinnitus, aurium and no Meniere's disease.  The examiner 
specifically reported that the veteran's medical records were 
received and reviewed.  The Board observes that the March 
1999 audiological examination was specifically scheduled in 
order to determine whether the veteran suffered from 
Meniere's disease and to indicate the onset of such disorder.  
The examiner, pursuant to such examination after reviewing 
the veteran's claims folder, found that the veteran did not 
suffer from Meniere's disease.  Therefore, the Board finds 
that the conclusion reached pursuant to the March 1999 
audiological examination for VA purposes is more probative 
that the opinions provided by Dr. Feichter.  The Board 
additionally notes that there is no clinical diagnosis of 
record of Meniere's disease subsequent to Dr. Feichter's 
September 1990 statement.  The Board notes that a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent "proof of a present disability there can be 
no valid claim").  The clinical and other probative evidence 
of record, as indicated by the March 1999 audiological 
examination report, fails to indicate that the veteran 
presently suffers from Meniere's disorder.  However, even 
assuming the presence of Meniere's disease, Dr. Feichter's 
statement has not been found sufficiently probative to 
corroborate that such disorder originated during the 
veteran's periods of service.  

The Board observes that in statements and testimony on appeal 
the veteran his claimed Meniere's disease originated during 
his periods of service.  However, the veteran is not 
competent, as a lay person, to establish that he presently 
suffers from such disorder in terms of offering a 
substantiating diagnosis, to assert that a relationship 
exists between his period of service and such disorder, or to 
otherwise assert medical causation.  See Grotveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  The Board observes that it is certainly 
within the province of the veteran to presently report that 
he suffered bilateral hearing loss and tinnitus during his 
periods of service (he has not alleged that he suffered from 
vertigo during service).  However, the credible and probative 
evidence of record does not adequately permit the diagnosing 
or otherwise recognizing the onset of Meniere's disease 
during service, or for that matter, the presence of such 
disorder within a year of service separation, or otherwise 
relate the existence of the such disorder to the veteran's 
periods of service.  Gregory v. Brown, 8 Vet.App. 563 (1996).  
The probative medical evidence of record also fails to 
indicate that the veteran's claimed Meniere's disease is 
etiologically related to his service-connected bilateral 
hearing loss and tinnitus.  38 C.F.R. § 3.310 (1999).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection Meniere's disease.  Accordingly, service 
connection for such disorder is not warranted.  


ORDER

Service connection for Meniere's disease is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

